Citation Nr: 0017397	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

The propriety of the intitial 10 percent evaluation assigned 
for residuals of a low back injury with degenerative disc 
disease from September 1, 1997.  

The propriety of the initial noncompensable evaluation 
assigned for residuals of a left wrist ganglion cyst from 
September 1, 1997.  

Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had verified active service from September 1977 
to August 1997.  He evidently had a prior period of service; 
however, that period has not been verified by the service 
department.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).

In accordance with his request, the veteran was scheduled for 
a hearing before the Board at the RO in September 1999.  
However, the veteran did not appear for that hearing.  


FINDINGS OF FACT

1.  The veteran's residuals of a low back injury with 
degenerative disc disease are 
not manifested by more than moderate symptoms, which include 
muscle spasm, limitation of motion, and pain. 

2.  The veteran's residuals of a left wrist ganglion cyst are 
manifested by subjective complaints of tenderness and pain 
and by minimal limitation of palmar flexion to 75 degrees. 

3.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, from September 
1, 1997, for residuals of a low back injury with degenerative 
disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999). 

2.  The criteria for an evaluation in excess of the 
noncompensable rating assigned from September 1, 1997, for 
residuals of a left wrist ganglion cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a , Diagnostic 
Code 5215, § 4.118, Diagnostic Code 7806, 7819 (1999).

3.  A well-grounded claim of entitlement to service 
connection for hypertension has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background.  

Claims for greater original ratings

a.  Evaluation of residuals of a low back injury
with degenerative disc disease 

His service medical records show that as early as August 
1978, the veteran was diagnosed with low back pain.  At that 
time, he was taking no medication and stated that the pain 
was intermittent.  In August 1981, chronic low back pain was 
diagnosed.  It was noted that he had been taking ibuprofen 
for pain relief.  In June 1989, he was seen for low back 
pain, which he complained had not been alleviated 
sufficiently by his prescribed medications.  At that time, he 
was taking a muscle relaxant in addition to ibuprofen.

The service medical records also documented that a lumbar 
spine x-ray performed in November 1990 disclosed a narrowing 
of the disc space in L4-L5 with a vacuum cleft. This was 
noted in the impression to be compatible with degenerative 
disc disease.  There was also an impression of transitional 
vertebra in the L5-S1 segment of the spine. In April 1992, 
the veteran was diagnosed with mild scoliosis (with the 
convexity toward the left) and degenerative disease of the 
lumbosacral spine.  It was documented that the veteran was 
taking ibuprofen and a muscle relaxant.

Also shown by his service medical records is that in November 
1993, the veteran was seen by physical medicine and 
rehabilitation specialists for evaluation of mechanical lower 
back pain.  On examination, the veteran was found to have 
slight thoracic scoliosis, slightly lordotic posture, no 
muscle atrophy, and a normal gait and other functional 
ability.  However, reverse straight leg raises caused him 
pain in his lower back.  Light touch and pinprick sensation 
was normal, as was muscle strength.  The examination resulted 
in an assessment of chronic low back pain, degenerative joint 
disease of the lumbar spine, and physical findings compatible 
with sacrospinal ligament strain, weak abductors, and weak 
paraspinal muscles.  He was prescribed physical therapy to 
strengthen the erector spinae and the abdominal and leg 
abductors.  

Assessments contained in the service medical records suggest 
that the low back condition of the veteran worsened as the 
time of his discharge from service approached.  A treatment 
note dated in April 1994 reflected that in addition to taking 
ibuprofen, the veteran had been prescribed the non-steroidal 
anti-inflammatory agent indomethacin for times when his back 
pain was "severe."  In March 1996, the veteran was referred 
to Bayley Seton Hospital for a consultation.  On physical 
examination, he was found to have scoliosis, no 
costovertebral or spinal tenderness, and no muscle spasm.  He 
also was observed to have decreased range of motion with 
lateral and forward bending and to experience left sacroiliac 
joint pain with movement of his extremities and left hip.  A 
report concerning X-rays taken in April 1996 at the facility 
stated that the veteran had "severe" degenerative arthritis 
of the lumbosacral spine.  

In August 1996, the veteran was seen at a service medical 
facility and again diagnosed with degenerative joint disease.  
He was observed to have mild left lumbar muscle spasm.  The 
veteran reported that the medications that he had been 
taking, a nonsteroidal anti-inflammatory agent (Indocin), 
ibuprofen (Motrin), oxychodone hydrochloride and 
acetaminophen (Tylox), and diazepam (Valium) had been only 
partially effective.  It was noted that he had been taking 
the Valium for muscle spasms.  He was kept on Valium and 
Tylox.  The record of a physical examination conducted at 
Bayley Seton Hospital in November 1996 stated that the 
veteran exhibited painful ambulation, positive straight leg 
raises, and lumbar muscle spasms.  It was noted again that he 
had been taking Valium for the muscle spasms but had obtained 
only partially relief.  The examination resulted in an 
assessment of history of "severe" degenerative joint 
disease (of the spine) exacerbated by muscle spasm.  He was 
continued on Valium and also prescribed an anti-inflammatory.  
It was recommended that he be given an orthopedic assessment 
for physical therapy. An assessment of the veteran's low back 
condition was conducted at a service medical center 
subsequently in November 1996.  The report of the assessment 
stated that the veteran complained that his treatments had 
brought him insufficient relief.  He was found to have full 
range of motion in his spine and muscle strength of 5/5.  It 
was recommended that he continue physical therapy and receive 
an orthopedic consultation.  He was prescribed both Valium 
and a muscle relaxant.

On his separation examination, conducted in July 1997, the 
veteran was diagnosed with degenerative joint disease of the 
lumbosacral spine.  He was noted to have pain and 
paravertebral muscle spasm in the lumbosacral area.   

The veteran filed his current claim in September 1997.  In 
November 1997, he was given a VA examination which included 
an assessment of his lumbosacral spine.  X-rays taken in 
connection with the examination revealed the presence of 
transitional vertebral bodies with presumed hypoplastic ribs 
at T12 and sacralization at L5.  There was articulation 
between the broadened transverse process of L5 on the right 
with the sacrum and there was complete sacralization on the 
left.  Also disclosed by the x-ray studies were decreased 
disc spaces, most prominent at L4-L5 with a vacuum phenomenon 
and associated sclerosis.  Decreased disc spaces were also 
viewed at L3-L4 with small anterior osteophytes.  The 
remainder of the lumbar spine, including the alignment 
thereof and the pedicles, was normal.  On physical 
examination, the veteran gave a history of having pain in his 
back since injuring it in 1986.  He stated that he now had 
chronic pain and that it was aggravated by standing, bending, 
and prolonged sitting.  He complained of tenderness of the 
lumbosacral spine and pain with any motion involving that 
area. He evinced pain with squatting and hopping.  Straight 
leg raises were positive at 60 degrees, but there was no 
radiculopathy was diagnosed.  Range of motion in the spine 
was limited to 75 degrees of forward flexion, 25 degrees of 
backward extension, 20 degrees of lateral flexion, and 30 
degrees of rotation.  However, the veteran displayed pain at 
the end points of each kind of motion.  The examination 
resulted in a diagnosis of degenerative joint disease of the 
lumbosacral spine.

In the December 1997 rating decision that he now appeals, the 
veteran was granted service connection for residuals of a low 
back injury with degenerative disc disease.  A 10 percent 
evaluation was assigned to the condition

Outpatient treatment records from the Asheville, North 
Carolina VA Medical Center (VAMC) documented continuing 
treatment for low back pain between January and October 1998.  
This was described in the records as chronic pain.  The 
records show that the veteran was seen in January 1998 and 
diagnosed with musculoskeletal chronic pain.  He was 
prescribed ibuprofen for 3-5 days as well as a muscle 
relaxant.  In June 1998, x-rays were taken of the veteran's 
lumbosacral spine.  The impression stated in the 
radiologist's report was "mild" degenerative joint disease 
and disc disease at "L5-6."  (However, in the body of the 
report, this condition was described as "moderate" 
degenerative joint disease with degenerative disc disease, 
L5-6.)  It was also noted in the radiologist's impression 
that there had been "lumbarization" at the first sacral 
segment, "forming the sixth lumbar vertebra."  The veteran 
was referred in June 1998 for an orthopedic consultation, 
which took place in October 1998.  He gave a history of 
having had chronic low back pain for the past 15 years.  He 
confirmed that he was taking ibuprofen and a muscle relaxant 
for his condition.  He denied any radiation of this pain to 
other parts of his body.  On physical examination it was 
found that the veteran stood without a list.  Straight leg 
raises were negative and reflexes and muscle strength were 
normal.  Sensation was intact.  It was observed that the 
veteran had limited range of motion (flexion and extension) 
in his spine and that prior x-rays had shown "significant" 
degenerative disk disease at L5-S1.

In the notice of disagreement with the December 1997 rating 
decision which he submitted in September 1998, the veteran 
stated that he had "been hurting and taking medication for 
10 years or more."  He emphasized that currently he was 
taking medication three times a day.

b. Evaluation of residuals of a left wrist ganglion cyst

Service medical records document that the veteran was 
diagnosed with a ganglion cyst on his left wrist in March 
1994.  It was decided that the cyst would be aspirated if it 
became bigger.  No further treatment for this condition 
during service is shown.

Post-service medical records show that while being seen for 
his low back condition at the Asheville, North Carolina VAMC 
in January 1998, the veteran reported that he had been 
diagnosed with a left wrist ganglion cyst.  However, there is 
no documentation that he received any treatment for the 
condition.

During the VA examination performed in November 1997, the 
veteran said that his left wrist was tender and was painful 
every day.  He said that the pain was aggravated by his doing 
push-ups.  The examiner observed that the cyst was on the 
volar surface of the wrist and was approximately .3 inches in 
size.  Subjective tenderness was noted.  The examiner found 
that because of the cyst, the veteran had minimal limitation 
of palmar flexion, to 75 degrees, but no other limitation of 
motion or decrease in grip strength or dexterity. 


Claim for service connection

c. Entitlement to service connection for hypertension

The service medical records of the veteran contain no 
diagnosis of hypertension.  Moreover, the records document 
more than 30 blood pressure readings taken between December 
1981 and July 1997.  Of these readings, several revealed 
diastolic pressure of 90 mm. or slightly higher.  The 
readings included one of 132/80 taken during the veteran's 
July 1997 separation examination.  

During the VA examination conducted in November 1997, the 
veteran was evaluated for hypertension and blood pressure 
readings were taken.  The readings were 124/90, 124/88, and 
120/88.  The evaluation resulted in a diagnosis of a history 
of minimal hypertension without treatment, but normotension 
during examination. 

Subsequent post-service medical records do not reflect that 
the veteran received any treatment for hypertension.  In the 
course of treatment received at the Asheville, North Carolina 
VAMC for other conditions, the veteran's blood pressure was 
read.  It was 141/87 in January 1998, 150/86 later in January 
1998, and 124/80 in March 1998. 

II.  Analysis

Claims for greater original ratings

The veteran has alleged that his service-connected low back 
and wrist conditions are more severe than contemplated by the 
evaluation currently assigned.  Thus, the veteran's claims of 
entitlement to greater evaluations of these disabilities are 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a).  

The veteran is contesting disability ratings that were 
rendered with grants of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for increased rating of a disability has been filed after a 
grant of service connection.  The Court has observed that 
whereas in the latter instance, evidence of the present level 
of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126, (1999), citing Francisco v. Brown, 
7 Vet. App. 55 (1994), an original evaluation of a disability 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date)  Id. at 
126-27.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b) (1999).



a.  Evaluation of residuals of a low back injury
with degenerative disc disease 

As observed above, the veteran's low back condition is 
evaluated as intervertebral disc syndrome under Diagnostic 
Code 5293 and rated as 10 percent disabling.  Under this 
Diagnostic Code, intervertebral disc syndrome involves 
degrees of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  A 10 percent 
evaluation is provided for a mild intervertebral disc 
syndrome.  A 20 percent rating is provided for a moderate 
syndrome with recurring attacks.  A 40 percent evaluation is 
provided for severe symptomatology, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The medical evidence in this case indicates that the veteran 
has degenerative disc disease with complications.  The 
November 1997 VA examination found this condition at the L4-
L5 vertebrae but also, to a lesser degree, at L3-L4.  This 
examination also found sacralization at L5.  The VA 
examination report did not characterize the severity of the 
lumbosacral condition.  Nor did the July 1997 report of 
separation examination, which diagnosed the veteran only with 
degenerative joint disease of the lumbosacral spine.  
However, other recent medical opinion referred to above that, 
like the VA examination, assessed the veteran's condition as 
degenerative disc disease with sacralization characterized 
the condition as "severe" (April and November 1996 service 
medical records from Bayley Seton Hospital) or "mild" or 
"moderate" (June 1998 VA radiology impression and report).  
The November 1997 VA examination, although no other 
examination or treatment of record, also identified some 
disease of the thoracic spine at T12.
 
In addition to these assessments, the veteran's lumbosacral 
condition has been found to involve muscle spasms.  The 
November 1997 VA examination report did not comment on the 
presence or absence of muscle spasms.  However, muscle spasms 
were noted on the veteran's July 1997 separation examination 
as well as in service medical records dated in August 1996 
(where they were characterized as "mild") and, from Bayley 
Seton Hospital, in November 1986 (where they were said to be 
exacerbating the veteran's "severe" degenerative disc 
disease).  Likewise, while containing no diagnosis of 
radiculopathy, the medical evidence indicates some 
neurological involvement.  The November 1997 VA examination 
found that the veteran had positive straight leg raises.  
Although the October 1998 orthopedic consultation at the VAMC 
found the veteran's straight leg raises to be negative, 
positive straight leg raises also had been identified on 
examination at Bayley Seton Hospital in November 1986.  On 
the other hand, it is documented in the medical records, with 
no indication to the contrary, that veteran's reflexes, 
sensation, and muscle strength are normal. 

In addition to the foregoing, the medical evidence reflects 
that the veteran has limitation of motion in his spine.  The 
November 1997 VA examination identified a degree of 
limitation of motion that was less than severe but involved 
manifestations of pain at the end points of each motion.  The 
reports of other physical examinations (those conducted at 
Bayley Seton Hospital in November 1986 and during the October 
1998 VA orthopedic consultation) also remarked that the 
veteran's spinal range of motion was less than full.  

The medical evidence also documents that the veteran has 
complained of having chronic low back pain accompanied by 
limitation of everyday function.  

The Board finds that on the question of whether the veteran 
is entitled to a 20 percent evaluation under Diagnostic Code 
5293, the evidence is in equipoise.  Recent characterizations 
of the veteran's lumbosacral condition have range from 
"mild" to 'moderate" to "severe."  The condition itself 
appears to involve as many as three sites on the lumbosacral 
spine.  Moreover, although there is also evidence to the 
contrary, there are indications in the record (consisting of 
findings of positive straight leg raises) of neurological 
complication, and there are findings of muscle spasms.  
Furthermore, it has been observed consistently in the medical 
records that the veteran has some limitation of motion in his 
spine.  For these reasons, the Board cannot conclude that a 
preponderance of the evidence shows that the veteran's 
condition displays the symptoms contemplated by Diagnostic 
Code 5293 to only a "mild," as opposed to a 
"moderate,"degree.  Accordingly, resolving reasonable doubt 
in favor of the veteran, the Board finds that a 20 percent 
evaluation for his low back condition under Diagnostic Code 
5293 is warranted.  See 38 C.F.R. § 4.3.  The Board also 
finds that the nature and severity of the veteran's condition 
has not varied significantly since September 1, 1997.  
Therefore "staged" ratings are not appropriate in this 
case.  

At the same time, it is clear that the criteria for a 40 
percent evaluation under Diagnostic Code 5293 have not been 
met in this case.  Although there are some indications of 
possible neurological involvement, no radiculopathy or 
neuropathy has been diagnosed.  Furthermore, the veteran has 
been found to have normal reflexes, sensation, and muscle 
strength in his low back.  He has denied experiencing 
radiation of his back pain to other areas of his body.  For 
these reasons, although there are characterizations of record 
to the contrary, the Board finds that the veteran's low back 
condition should not be evaluated as a "severe" one under 
Diagnostic Code 5293.  Thus, an evaluation greater than 20 
percent under this Diagnostic Code is not in order.

In accordance with Schafrath, the Board has considered, 
whether an evaluation of the veteran's low back condition 
greater than 20 percent under any other pertinent Diagnostic 
Codes is warranted.  In this regard, there is no evidence of 
either thoracic or lumbar ankylosis or of severe limitation 
of motion of the lumbar spine that would justify a rating in 
excess of 20 percent under either 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5289 or 5292 (1999), respectively.  Nor is 
there documentation of "severe" lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or of some of the foregoing accompanied by abnormal 
mobility on forced motion that would justify a rating in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).  Hence, the Board finds that other Diagnostic 
Codes do not provide a basis for a rating of the veteran's 
low back disability that is greater than the 20 evaluation 
under Diagnostic Code 5293 granted herein.

In addition, the Board has taken note of the evidence that 
the veteran may have some functional loss and weakened 
movement because of his back pain.  A compensable disability 
rating may be given under VA regulations for disability due 
to, among other causes, functional loss due to pain on use of 
the part or parts concerned, and/or for weakness and 
fatigability on their use if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion.  38 C.F.R. §§ 4.40, 4.45 (1999).  VA 
may consider granting a higher rating under these regulations 
when the musculoskeletal disability is evaluated under a 
Diagnostic Code that contemplates limitation of motion and 
additional functional loss due to pain or weakness is 
demonstrated.   DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Board observes that the medical evidence 
documents that the veteran has pain with back motion.  
However, there is no evidence that this pain causes disuse 
atrophy, incoordination on use, or other pathology manifested 
by visible behavior by the appellant which would warrant an 
evaluation in excess of 20 percent.  Indeed, it is well to 
recall that the 20 percent disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, 
the Board finds that while some of the factors to be 
considered under 38 C.F.R. § 4.40 and § 4.45 are present in 
this case, they do not warrant an increased evaluation of the 
veteran's disability - - that is, a rating of severe - - 
under the rating schedule.

b. Evaluation of residuals of a left wrist ganglion cyst

In the December 1997 rating decision that the veteran now 
appeals, the RO evaluated his left wrist condition under 
Diagnostic Code 7819, which pertains to new benign growths of 
the skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7819.  A 
noncompensable evaluation was assigned.  Under Diagnostic 
Code 7819, new benign growths of the skin may be rated as 
eczema under Diagnostic Code 7806.  This Diagnostic Code 
indicates that a noncompensable evaluation is in order when 
there is slight, if any, exfoliation, exudation, or itching 
on a nonexposed surface or small area and a 10 percent 
evaluation when there is exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Since none of these symptoms 
is documented in the medical records, a compensable 
evaluation is not warranted under this Diagnostic Code.

However, the medical evidence indicates that the veteran has 
limitation of motion in his left wrist as a result of the 
ganglion cyst there.  Therefore, in accordance with 
Schafrath, the Board finds that the veteran's left wrist 
condition also should be considered under the appropriate 
provision in the rating schedule, Diagnostic Code 5215, 
pertaining to limitation of motion of the wrist.  Diagnostic 
Code 5215 provides for a 10 percent evaluation when palmar 
flexion has been found to be limited to the degree that the 
wrist is in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1999).  In this case, however, the 
veteran's left wrist palmar flexion has been found to be 
limited to no more than 75 degrees.  This does not meet the 
criterion of the Diagnostic Code for a compensable evaluation 
and, in fact, constitutes almost full motion of the wrist 
under applicable VA regulations.  See 38 C.F.R. § 4.71, Plate 
I (1999).  Therefore, a compensable evaluation under this 
Diagnostic Code is not warranted.

Claim of entitlement to service connection

c. Entitlement to service connection for hypertension

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1999).  Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 C.F.R. § 3.303(a).  Direct 
service connection may be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999). 

In the case of a veteran with 90 days or more of continuous 
active service, a chronic disease that has become manifest to 
a compensable degree within the post-separation time period 
prescribed by law for that disease will be considered to have 
been incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (1999).  A presumption 
of service connection is available for hypertension when 
manifested to a compensable degree within one year after a 
veteran has been discharged from service.  Id.

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  When the issue is medical in nature, such as 
medical nexus, etiology, or diagnosis, competent medical 
evidence usually is required.  Voerth.

For a claim of entitlement to service connection for a 
disability to be plausible, or well grounded, the record must 
contain competent evidence on each basic element of a 
service-connection claim:  a current disability; the 
incurrence of an injury or disease during active service; and 
a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Proof that a chronic 
condition such as hypertension was manifested to a 
compensable degree within the requisite post-service 
presumptive period from the date of the veteran's separation 
from service will satisfy the second and third of these 
evidentiary requirements.  So will evidence demonstrating the 
possibility that the claimant may establish service 
connection for a disorder on the basis of the regulatory 
provisions pertaining to chronicity or continuity of 
symptomatology.

The Board finds that a well-grounded claim of entitlement to 
service connection for hypertension has not been established 
by the record in this case.  There is no showing in the 
record that the veteran was diagnosed with hypertension 
during service.  Nor is there any showing in the record that 
he was diagnosed with hypertension within the one-year period 
following his separation from service or at any time after 
service.  His medical records reflect that the veteran does 
not have a current diagnosis of hypertension.  In this 
regard, the Board observes that VA regulation provides that 
"the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater . . . ."  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (1999).  The 
medical evidence reflects that both during and after service, 
the veteran has not had blood pressure readings that meet 
this standard.  

Therefore, the medical evidence of record defeats any 
inference that the veteran had hypertension during service or 
the applicable post-service presumptive period or that he has 
it now.  Accordingly, the veteran's claim of entitlement to 
service connection for hypertension is not well grounded.  
The appeal of this issue will be denied.

The Board has considered the veteran's own, sincerely held 
belief that his current hypertension is related to his 
condition during service.  The veteran, however, as a lay 
person is not competent to offer an opinion as to the 
etiology of the current disability for which he is claiming 
entitlement to benefits.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

A 20 percent evaluation for residuals of a low back injury 
with degenerative disc disease is granted effective from 
September 1, 1997, subject to controlling regulations 
applicable to the payment of monetary benefits.

An evaluation in excess of the noncompensable rating assigned 
from September 1, 1997 for the residuals of a left wrist 
ganglion cyst is denied.

A well-grounded claim having not been presented, service 
connection for hypertension is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

